DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims  allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The invention is directed towards a system/methods of delivering a percutaneous ventricular assist device (pVAD) to a target site in the heart. The prior art fails to disclose or render obvious to all of the limitations of the claimed invention as it uses a novel step of a left ventricle redirector (LVR) positioned within the shaft of a separate flexible member extending through the lumen of the LVR, and in connection with the pVAD, withdrawing the LVR via the femoral artery while continuing to advance the pVAD to the target site; and a right-to-left conduit (RLC) advanced through the vasculature via the femoral vein to the descending aorta, as stated in claims 1, 10, 14 and 18.  
The reference of Hsueh (US 2017/0106170 A1) discloses a steerable catheter (LVR) for cardiac insertion, but does not teach the coupling of the catheter to a separate flexible member shaft extending through the lumen of the catheter, and no prior art seems to exist that teaches these limitations along with the previously stated limitations above. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hsueh (US 2017/0106170 A1) teaches a steerable catheter for cardiac insertion with a distal curve. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anh-Khoa N. Dinh whose telephone number is (571)272-7041.  The examiner can normally be reached on Mon-Fri 7:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANH-KHOA N DINH/Examiner, Art Unit 3792                                                                                                                                                                                                        
/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792